Fourth Court of Appeals
                                    San Antonio, Texas
                                        September 22, 2020

                                       No. 04-20-00426-CV

                          IN THE INTEREST D.A., JR., DECEASED

                 From the 229th Judicial District Court, Jim Hogg County, Texas
                                   Trial Court No. CC-18-70
                          Honorable Baldemar Garza, Judge Presiding


                                          ORDER

        The court reporter filed a notification of late record, stating the reporter’s record has not
been filed because appellant has not paid the reporter’s fee for preparing and filing the record.
On September 18, 2020, appellant filed a Statement of Inability to Afford Payment of Court
Costs. The Statement and accompanying affidavit assert appellant has paid some of the costs of
this appeal, but is unable to afford payment of the reporter’s fee.

        We order the clerk of this court to send a copy of appellant’s Statement of Inability to
Afford Payment of Court Costs and Affidavit together with this order to the parties, the trial
court clerk, the court reporter, and the trial court.

       If a party or the court reporter seeks to require appellant to pay the costs to prepare the
reporter’s record, we order they must file a motion in accordance with Texas Rule of Civil
Procedure 145(f)(1) or (3). The motion must be filed in the trial court and a copy must be
filed with this court not later than September 28, 2020. If a complying motion is not filed by
the date ordered, the court reporter will be required to prepare and file the record without
payment of the costs.

        If a Rule 145(f) motion is timely filed, we order the trial court to immediately set and
give ten days’ notice of an oral hearing on the motion. See TEX. R. CIV. P. 145(f)(5). If the trial
court orders appellant to pay any part of the costs, the court must make detailed findings that
appellant can afford to pay them. See id. 145(f)(6). Any hearing must be held not later than
October 22, 2020, and a supplemental record containing the court’s order and any findings must
be filed in this court within three days of the hearing.
                                              _________________________________
                                              Luz Elena D. Chapa, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 22nd day of September, 2020.



                                              ___________________________________
                                              Michael A. Cruz,
                                              Clerk of Court